Case: 20-1950    Document: 62    Page: 1   Filed: 09/27/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     TRUSTID, INC.,
                       Appellant

                            v.

                  NEXT CALLER, INC.,
                      Cross-Appellant
                  ______________________

                   2020-1950, 2020-2028
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00039.
                  ______________________

                Decided: September 27, 2021
                  ______________________

     BYRON LEROY PICKARD, Sterne Kessler Goldstein &
 Fox, PLLC, Washington, DC, argued for appellant. Also
 represented by RICHARD M. BEMBEN, MICHAEL D. SPECHT.

    SARAH CHAPIN COLUMBIA, McDermott, Will & Emery
 LLP, Boston, MA, argued for cross-appellant. Also repre-
 sented by IAN BARNETT BROOKS, NICOLE M. JANTZI, PAUL
 MICHAEL SCHOENHARD, Washington, DC.
                 ______________________
Case: 20-1950    Document: 62      Page: 2     Filed: 09/27/2021




 2                          TRUSTID, INC.   v. NEXT CALLER, INC.



     Before REYNA, SCHALL, and STOLL, Circuit Judges.
 SCHALL, Circuit Judge.
      TRUSTID, Inc. (“TRUSTID”), the owner of U.S. Patent
 No. 9,001,985 (“the ’985 patent”), appeals a final written
 decision of the Patent Trial and Appeal Board (“Board”) de-
 termining that certain claims of the ’985 patent were
 shown to be unpatentable. Next Caller Inc. v. TRUSTID,
 Inc., No. IPR2019-00039 (P.T.A.B. Feb. 24, 2020), Paper
 No. 67, Corrected Non-Confidential Joint Appendix (“J.A.”)
 1–92 (“Final Written Decision”). Next Caller, Inc. (“Next
 Caller”) cross-appeals the Board’s determination that other
 claims of the ’985 patent were not shown to be unpatenta-
 ble. We affirm-in-part, vacate-in-part, and remand. In
 particular, we affirm the Board’s decision finding claims 1–
 7, 12–14, 16–18, and 22 of the ’985 patent unpatentable.
 However, because the Board did not adequately explain the
 reasoning for its non-obviousness determination as to
 claims 8–11, 19, and 20 of the ’985 patent, we vacate the
 Board’s decision with respect to those claims and remand
 for further proceedings.
                        BACKGROUND
                              I.
      The ’985 patent is directed to preventing call spoofing
 by discovering and reporting the trustworthiness and cred-
 ibility of calling party number information associated with
 an incoming call.         See ’985 patent Abstract, col. 1
 l. 23–col. 2 l. 9. Claim 1 of the ’985 patent recites:
     1. A method of determining a source origin confi-
     dence metric of a calling party number or billing
     number associated with an incoming call to a called
     party telephonic device from a calling party tele-
     phonic device, comprising:
     receiving by an electronic system associated with
     the called party telephonic device the calling party
Case: 20-1950       Document: 62        Page: 3   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                           3



     number or billing number, wherein the electronic
     system receives the calling party number or billing
     number from the called party telephonic device;
     after receiving the calling party number or billing
     number and before the incoming call is answered,
     gathering by the electronic system associated with
     the called party telephonic device operational sta-
     tus information associated with the calling party
     number or billing number, and
     determining by the electronic system associated
     with the called party telephonic device the source
     origin confidence metric for the calling party num-
     ber or billing number.
 Id. at col. 15 ll. 2–19.
      Claim 4 depends from claim 1 and further recites “de-
 termining by the electronic system associated with the
 called party telephonic device whether the format of the
 calling party number or billing number is valid.” Id. at
 col. 15 ll. 29–32. Claim 8 also depends from claim 1 and
 recites “adjusting . . . the source origin confidence metric
 based on personal risk factors of an entity associated with
 the calling party number or billing number.” Id. at col. 15
 ll. 46–50.
                                 II.
      Next Caller petitioned for inter partes review (“IPR”) of
 all of the claims of the ’985 patent after TRUSTID brought
 suit against it for infringement. The petition presented
 four grounds of invalidity, three of which are at issue in
 this appeal. Ground 2 challenged claims 1–7, 12–18, 21,
 and 22 as obvious over the combination of U.S. Patent Pub-
 lication No. 2007/0201625 (“Martin”) in view of U.S. Patent
 Publication No. 2007/0081648 (“Abramson”). Grounds 3
 and 4 challenged claims 8–11, 19, and 20 as obvious over a
 combination of Martin, and then Martin with Abramson,
 both in view of U.S. Patent No. 7,912,192 (“Kealy”).
Case: 20-1950    Document: 62      Page: 4     Filed: 09/27/2021




 4                          TRUSTID, INC.   v. NEXT CALLER, INC.



      The Board instituted IPR and in due course issued the
 Final Written Decision. In its decision, the Board deter-
 mined that claims 1–7, 12–14, 16–18, and 22 were un-
 patentable because they would have been obvious in view
 of the combination of Martin and Abramson. 1 J.A. 90. In
 its analysis for the “operational status information” claim
 element of independent claims 1 and 13, the Board dis-
 cussed Abramson’s teaching of “gathering and using in its
 checks information that is the same as that gathered and
 used in the ’985 [p]atent.” Id. at 55, 65. When addressing
 the “source origin confidence metric” element of independ-
 ent claims 1 and 13, the Board relied on an embodiment set
 forth in Abramson ¶ 74 that was not explicitly set forth in
 Next Caller’s petition. Compare id. at 41–42, with id.
 at 192–95. Finally, the Board also found that Martin
 taught the limitations of dependent claim 4, citing Martin’s
 teaching of “using the call source identification information
 transmitted by the telephone system (typically between the
 first and second ring of a call) to make decisions as to how
 to process the call and process[ing] valid calls.” Id. at 70
 (citing Martin ¶ 6).
     As noted, the Board determined that Next Caller had
 not shown claims 8–11, 19, and 20 to be unpatentable. The
 Board rejected Next Caller’s argument that Kealy’s teach-
 ing of reducing a trust rating based on complaints renders
 obvious the claim limitation “adjusting . . . the source
 origin confidence metric based on personal risk factors” of
 claim 8. Id. at 87. The Board stated that Next Caller “[did]
 not explain how Kealy’s complaints are ‘personal risk fac-
 tors’” and did “not show[ ] why or how a person having or-
 dinary skill in the art would have modified the Martin and
 Abramson combination with Kealy to perform the further



     1  The Board held claims 15 and 21 had not been
 shown to be unpatentable. Those claims are not at issue
 on appeal.
Case: 20-1950       Document: 62        Page: 5   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                           5



 step of ‘adjusting . . . the source origin confidence metric
 based on personal risk factors.’” Id. at 87–88.
     TRUSTID sought rehearing of the Board’s determina-
 tion with respect to claims 1–7, 12–14, 16–18, and 22, ar-
 guing that the Board erroneously relied on Abramson as
 teaching the claimed “operational status information”
 when Next Caller had relied on Martin for this claim ele-
 ment. J.A. 952–55. The Board denied rehearing, conclud-
 ing that the petition “identifies disclosures of both Martin
 and Abramson relied upon for the elements of the claims,
 including ‘operational status information.’” J.A. 98–99.
    TRUSTID and Next Caller timely appealed and cross-
 appealed, respectively.    We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                            DISCUSSION
                                 I.
     We review the Board’s legal determinations, including
 obviousness, de novo, and its underlying factual findings
 for substantial evidence. Belden Inc. v. Berk-Tek LLC,
 805 F.3d 1064, 1073 (Fed. Cir. 2015). A finding is sup-
 ported by substantial evidence if a reasonable mind might
 accept the evidence as adequate to support the finding.
 Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
     We review the Board’s decision for compliance with the
 Administrative Procedure Act (“APA”) de novo. We must
 “hold unlawful and set aside agency action, findings, and
 conclusions found to be . . . arbitrary, capricious, an abuse
 of discretion, or otherwise not in accordance with law,”
 “without observance of procedure required by law,” or “un-
 supported by substantial evidence.” 5 U.S.C. § 706.
 Whether a ground the Board relied upon was new, requir-
 ing a new opportunity to respond, is a question of law that
 we review de novo. In re NuVasive, Inc., 841 F.3d 966, 970
 (Fed. Cir. 2016).
Case: 20-1950    Document: 62       Page: 6    Filed: 09/27/2021




 6                          TRUSTID, INC.   v. NEXT CALLER, INC.



                              II.
     We begin with TRUSTID’s appeal. TRUSTID makes
 three arguments, which we address in turn.
                              A.
     TRUSTID’s first argument is that the Board violated
 the APA in the Final Written Decision by relying on
 Abramson to teach the claimed “operational status infor-
 mation” element of independent claims 1 and 13, when
 Next Caller’s petition, the Board’s institution decision, and
 a decision of the Board denying rehearing of the institution
 decision had relied solely on Martin for this claim element.
 TRUSTID Br. 9–14, 25–29. In making this argument,
 TRUSTID relies on EmeraChem Holdings, LLC
 v. Volkswagen Group of America, Inc., 859 F.3d 1341
 (Fed. Cir. 2017), where our court held the Board’s final
 written decision violated the APA because it relied on a dif-
 ferent reference than that relied upon in the petition or the
 institution decision. TRUSTID separately argues that
 there is no evidence in the record for the Board to find that
 Martin teaches or makes obvious the claimed “operational
 status information.” TRUSTID Br. 28–29.
     In response, Next Caller argues that the Board found
 that Martin alone teaches “operational status infor-
 mation,” that that finding is supported by substantial evi-
 dence, and that the Board’s finding that Abramson also
 taught that element was “nothing more than a permissible
 identification of an alternative basis.” Next Caller Br. 22,
 34–37. We agree.
     In the Final Written Decision, in its analysis for the
 “operational status information” element of claim 1, the
 Board began by noting the argument Next Caller made in
 the petition, including Next Caller’s citations to Martin
 and to a declaration of Next Caller’s expert, Mr. James
 Geier (“Geier Decl.”):
Case: 20-1950       Document: 62        Page: 7   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                           7



     Petitioner points to Martin’s teaching of central
     monitoring station 100 processing status bits
     210–330 if the aforementioned match is found be-
     tween the received caller ID information 75 and in-
     formation 200. Pet. 31–34 (citing, e.g., [Martin]
     ¶¶ 6, 27, Figs. 1, 2, 5; [Geier Decl.] ¶¶ 92–97). Pe-
     titioner also points to Martin’s teaching of exem-
     plary status bits 210–330. Pet. 13–14, 32 n.10
     (citing, e.g., [Martin] ¶¶ 21–23, 28; [Geier Decl.]
     ¶¶ 50–51, 98).
 J.A. 53. The Board then stated:
     We agree with Petitioner and credit and give
     weight to the testimony of Mr. Geier because Peti-
     tioner’s contentions and Mr. Geier’s testimony are
     consistent with the evidence of record. For in-
     stance, Martin teaches if the received caller ID in-
     formation 75 matches caller ID information 200
     stored in memory 140, processing circuits 130 read
     status bits 210–330. [Martin] ¶¶ 6, 27, Fig. 5.
 J.A. 54. We agree with Next Caller that this constitutes a
 finding by the Board that Martin teaches the claimed “op-
 erational status information.”
      We also agree with Next Caller that this finding is sup-
 ported by substantial evidence. Martin explains that “the
 processing circuits 120 read status bits 210–330 associated
 with the caller ID information 200.” Martin ¶ 27; see also
 id. at ¶¶ 6, 21–23, 28, Figs. 1, 2, 5. Further, Mr. Geier ex-
 plained that Martin’s “status information comprises vari-
 ous forms of information as illustrated in Figure 2,” which
 shows status bits 210–330. J.A. 1304–05 ¶ 97. And accord-
 ing to Mr. Geier, a person of ordinary skill in the art “would
 have understood that Martin’s status information is com-
 posed of ‘operational status information.’” J.A. 1305 ¶ 98;
 see also J.A. 1282 ¶¶ 50–51; J.A. 1302 ¶ 92; J.A. 1304
 ¶¶ 95–97.
Case: 20-1950    Document: 62     Page: 8      Filed: 09/27/2021




 8                          TRUSTID, INC.   v. NEXT CALLER, INC.



     It is true, however, that the Board then pointed to
 Abramson’s teaching of “gathering and using in its checks
 information that is the same as that gathered and used in
 the ’985 patent.” J.A. 55. Its reliance on Abramson as a
 supplemental teaching of this claim element for claim 1, in
 view of its prior finding that Martin teaches the element,
 was, at most, harmless error. See Yeda Rsch. v. Mylan
 Pharmas. Inc., 906 F.3d 1031, 1042 (Fed. Cir. 2018) (con-
 cluding that the Board’s reliance on a reference, to the ex-
 tent reliance on that reference was improper, was a
 harmless error because substantial evidence otherwise
 supported the Board’s conclusion).
     We reach the same conclusion for independent
 claim 13. Although the Board’s discussion of the “opera-
 tional status information” element for that claim pertained
 primarily to Abramson, the Board noted that Next Caller
 “relie[d] on the same teachings discussed with respect to
 claim 1.” J.A. 65. The Board then referred back to its
 claim 1 analysis (e.g., “see supra III.E.4.c.”), which con-
 cluded that Martin taught this element, before additionally
 finding that Abramson taught the claimed “operational
 status element.” Id. at 65–66. As with claim 1, the Board’s
 reliance on Abramson as a supplemental teaching of this
 claim element for claim 13 was, at most, harmless error.
                             B.
     TRUSTID’s second argument is that the Board violated
 the APA when it relied on a different embodiment of
 Abramson to teach the claimed “source origin confidence
 metric” than Next Caller had relied upon in its petition.
 Specifically, TRUSTID contends that it did not have notice
 and an opportunity to respond to the theory that Abram-
 son’s processing of tasks 501 through 503, as illustrated in
 Abramson’s Figure 5 and described in ¶ 74, generates a
 number within a range of zero to three that corresponds to
 the claimed “source origin confidence metric.” TRUSTID
 Br. 30–31; TRUSTID’s Resp. and Reply Br. 7–9.
Case: 20-1950       Document: 62        Page: 9   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                           9



     Next Caller responds that TRUSTID had the oppor-
 tunity to respond, and did respond, to Next Caller’s posi-
 tion, which was consistent with the Board’s findings on this
 claim element. Next Caller Br. 38–41.
     “The notice and opportunity to be heard provisions of
 the APA have been applied ‘to mean that an agency may
 not change theories in midstream without giving respond-
 ents reasonable notice of the change’ and ‘the opportunity
 to present argument under the new theory.’” Genzyme
 Therapeutic Prods. L.P. v. Biomarin Pharm. Inc., 825 F.3d
 1360, 1366 (Fed. Cir. 2016) (quoting Belden, 805 F.3d
 at 1080). We agree with Next Caller that there was no APA
 violation here because TRUSTID received adequate notice
 and an opportunity to be heard.
     In the petition, Next Caller pointed to Abramson’s
 teaching of performing three tests (tasks 501, 502, and 503)
 that pertain to characteristics of the calling party’s termi-
 nal. J.A. 192–94 & nn. 6, 7 (citing, inter alia, Abramson
 ¶¶ 66–72, 75–82, and Fig. 5; J.A. 1299 (Geier Decl.)
 ¶¶ 76–83). If all three tests are passed, then call privileges
 are granted; if any test is not passed, the call is terminated.
 Id. at 194–95 n.7. Next Caller’s petition argued that this
 teaches a “source origin confidence metric” if the term is
 broad enough to cover a binary result. In the alternative,
 Next Caller stated:
     A [person of skill in the art] would have found [sic]
     obvious to modify Abramson to assess each charac-
     teristic and assign a probabilistic score—if, e.g.,
     only two of three tasks resulted in a “yes.” Under
     such circumstances, Abramson could advanta-
     geously gain greater flexibility in evaluating call-
     ers—assigning weight to certain characteristics
     and determining validity based on a surpassed
     threshold. These modifications would have been
     straightforward to a [person of skill in the art], as
     they would require minor changes to the
Case: 20-1950     Document: 62     Page: 10      Filed: 09/27/2021




 10                          TRUSTID, INC.   v. NEXT CALLER, INC.



      programming of Martin’s and Abramson’s proces-
      sors, and would have yielded predictable results.
      [Geier Decl.] ¶¶ 84–86.
 J.A. 194–95 n.7. In its response to the petition, TRUSTID
 disputed that Abramson taught or rendered obvious the
 claimed “metric.” J.A. 384–85, 389–92. In reply, Next
 Caller explained that “Abramson at minimum renders ob-
 vious the claimed metric,” cited ¶¶ 65–73 of Abramson, and
 rebutted TRUSTID’s arguments with reference to Abram-
 son’s ¶ 74. J.A. 509. Next Caller stated:
      Abramson suggests performing a calculation using
      known information to decide whether to grant priv-
      ileges. . . . [A person of ordinary skill in the art]
      would have understood one way to address the sit-
      uation where privileges could still be granted de-
      spite not having all “yeses” would have been to
      weigh/score the results and decide whether to
      grant access based on the score. Such a score could
      be determined in the same manner as described
      above.
 Id. at 509–10 (footnote omitted); see also J.A. 506–07 (dis-
 cussing Martin and explaining that “[o]ne obvious manner
 of making that determination would have been to weigh
 each of the status bits/bytes and then output a metric (e.g.,
 number in a range) based on assigned weights of the status
 bits/bytes that could be used to determine whether the call
 is valid.” (footnote omitted)).
     In its sur-reply, TRUSTID cited ¶ 74 of Abramson to
 show that “because Abramson already discloses a mecha-
 nism for handling the situation where one of the tasks re-
 turns an unexpected result,” a person of ordinary skill in
 the art would not have modified Abramson to generate a
 metric based on considering two of three tasks. J.A. 627.
 TRUSTID pointed to cross-examination testimony of
 Mr. Geier, which it contended showed that Mr. Geier’s
Case: 20-1950      Document: 62         Page: 11   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                          11



 opinions regarding weighing status bits/bytes and output-
 ting a score/metric were “general.” J.A. 626.
     In the Final Written Decision, the Board construed
 “source origin confidence metric” to exclude binary meas-
 urements. J.A. 29–30, 40. Citing to ¶ 74 of Abramson, the
 Board stated:
     Also consistent with Petitioner’s contentions and
     Mr. Geier’s testimony, Abramson further describes
     an alternative embodiment in which “exchange 205
     might still grant privileges, or a limited set of priv-
     ileges, even if at least one of the results is unex-
     pected, indeterminate, or unknown-for example,
     the received telephone type is unexpected but the
     received signaling protocol is as expected.”
 J.A. 41 (quoting Abramson ¶ 74) . The Board contin-
 ued:
     Abramson discloses three separate tasks, i.e., tasks
     501, 502, and 503, each [of] which may result in
     “yes” or “no.” [Abramson] ¶¶ 66–74, Fig. 5. Pro-
     cessing of tasks 501 through 503 illustrated in the
     flowchart depicted in Figure 5 results in a number
     that is a measurement of characteristics that
     agreed with what was expected. Id. That number
     is within a range of “0” through “3.” Id.
 J.A. 41–42. The Board credited Mr. Geier’s testimony that
 a person of ordinary skill in the art “would have found [sic]
 obvious to modify Abramson to access each characteristic
 and assign a probabilistic score—if, e.g., only two of three
 tasks resulted in a ‘yes.’” J.A. 42 (emphasis omitted) (quot-
 ing J.A. 1300 (Geier Decl.) ¶ 86). While TRUSTID’s expert,
 Dr. Leonard J. Forys, disagreed with Mr. Geier, the Board
 “credit[ed] and [gave] significant weight to the testimony of
 Mr. Geier over that of Dr. Forys” because it found Mr.
 Geier’s testimony to be “consistent with the evidence of rec-
 ord,” specifically, Abramson ¶ 74 itself. J.A. 43.
Case: 20-1950     Document: 62       Page: 12     Filed: 09/27/2021




 12                           TRUSTID, INC.   v. NEXT CALLER, INC.



      We disagree with TRUSTID that it did not have notice
 and an opportunity to respond to the theory the Board re-
 lied upon. Although presented in different terms, the
 Board’s finding that Abramson’s tasks 501 through 503
 could be processed to result in a number that is a measure-
 ment of characteristics and that is within a range of “0”
 through “3” is not an altogether different theory from that
 presented in the petition or in Next Caller’s reply. See Ar-
 threx, Inc. v. Smith & Nephew, Inc., 935 F.3d 1319, 1326–
 28 (Fed. Cir. 2019) (“[T]he mere fact that the Board did not
 use the exact language of the petition in the final written
 decision does not mean it changed theories in a manner in-
 consistent with the APA and our case law.”). As noted, the
 petition indicated that a person of ordinary skill in the art
 “would have found [sic] obvious to modify Abramson to as-
 sess each characteristic and assign a probabilistic score—
 if, e.g., only two of three tasks resulted in a ‘yes.’” J.A. 194–
 95 n.7. In reaching its conclusion, moreover, the Board
 cited the same portions of Abramson cited in the petition
 and in Next Caller’s reply, to which TRUSTID was given
 the opportunity to respond, and did in fact respond. We
 therefore reject TRUSTID’s argument that the Board’s Fi-
 nal Written Decision violated its procedural rights with re-
 spect to the “source origin confidence metric” claim element
 of independent claims 1 and 13.
                                C.
      Third, TRUSTID argues that the Board’s finding that
 Martin teaches the limitations of dependent claim 4 is not
 supported by substantial evidence. Claim 4 recites “deter-
 mining by the electronic system associated with the called
 party telephonic device whether the format of the calling
 party number or billing number is valid.” ’985 patent
 col. 15 ll. 29–32.
     TRUSTID contends that Martin compares information
 about the incoming call, such as its caller ID information,
 to a list of numbers stored in its memory, and processes a
Case: 20-1950      Document: 62         Page: 13   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                          13



 call only when there is a match. According to TRUSTID,
 however, “[c]hecking to see whether two numbers
 match . . . is not determining whether a telephone number
 is properly formatted.” TRUSTID Resp. and Reply Br. 11;
 see also TRUSTID Br. 23–24, 31–33. TRUSTID contends
 that Mr. Geier conceded that if there is no match “you
 wouldn’t know something about formatting.” TRUSTID
 Br. 33 (quoting J.A. 4649).
     Next Caller responds that the Board’s findings with re-
 spect to claim 4 are supported by substantial evidence, in-
 cluding Martin ¶¶ 6 and 27, and the testimony of
 Mr. Geier. Next Caller Br. 41–43. Next Caller points to
 Mr. Geier’s declaration testimony that a person of ordinary
 skill in the art “would have understood that if there was no
 match, one reason for that ‘no match’ is that the format of
 the call source identification is not valid. Similarly, a
 match would indicate that the format is valid.” Id. at 42
 (quoting J.A. 1313 (Geier Decl.) ¶ 123). Alternately, Next
 Caller asserts, Mr. Geier explained that a person of ordi-
 nary skill would have found the limitation obvious. Id.
     We agree with Next Caller. Martin discloses checking
 the validity of an incoming call, and processing only valid
 calls:
     The central monitoring station will process the call
     by checking if the call source identification infor-
     mation matches call source identification infor-
     mation stored in memory, and it will check status
     data that may be associated with the call source
     identification information, also stored in memory,
     to determine if the call should be disconnected,
     transferred, or connected to the receiver. Since the
     receiver only processes valid (legitimate) local
     alarm system reports, the lines are less likely to be
     tied up by invalid alarm calls and the efficiency of
     the alarm answering process is increased.
     ...
Case: 20-1950     Document: 62       Page: 14    Filed: 09/27/2021




 14                          TRUSTID, INC.   v. NEXT CALLER, INC.



      . . . [T]he processing circuits 130 look for a match
      between the received caller ID information 75 and
      the caller ID information 200 stored in memory
      140. If a match is not found, the processing circuits
      130 cause the switching circuits 120 to connect the
      call to the invalid alarm call station 195. . . . If
      there is a match, the processing circuits 120 read
      the status bits 210–330 associated with the caller
      ID information 200. If the processing circuits 120
      determine the call is a valid alarm call, the pro-
      cessing circuits 130 cause the switching circuits
      120 to connect the call to the receiver 150 and
      transmit the status information 145.
 Martin ¶¶ 6, 27. Mr. Geier explained that a person of skill
 in the art “would have understood that if there was no
 match, one reason for that ‘no match’ is that the format of
 the call source identification is not valid.” J.A. 1313 (Geier
 Decl.) ¶ 123. That a “no match” determination does not
 necessarily provide information about whether the format
 is valid does not mean Martin does not teach performing
 the claimed “determining” when it does find a match. As
 Mr. Geier explained, “a match would indicate that the for-
 mat is valid.” Id. 2
     Accordingly, we agree with Next Caller that the
 Board’s finding that Martin teaches claim 4 is supported
 by substantial evidence.
                              III.
    We turn next to Next Caller’s cross-appeal. Next Caller
 argues that the Board erred when it determined that


      2  As we have explained, “a prior art product that
 sometimes, but not always, embodies a claimed method
 nonetheless teaches that aspect of the invention.” Hewlett-
 Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314, 1326 (Fed.
 Cir. 2003).
Case: 20-1950      Document: 62         Page: 15   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                          15



 claims 8–11, 19, and 20 of the ’985 patent had not been
 shown to be unpatentable. Next Caller takes issue with
 the Board’s rationale with respect to those claims, urging
 that it was insufficient under In re NuVasive, Inc., 842 F.3d
 1376 (Fed. Cir. 2016), and that the Board disregarded rel-
 evant findings regarding Kealy that had been made by the
 patent examiner during examination of the application
 that issued as the ’985 patent. Next Caller Br. 24–31. Next
 Caller contends that the Board erred when it failed to defer
 to the examiner’s previous findings and because it did not
 address the petition’s evidence or articulate any rationale
 for rejecting it. Id.
      TRUSTID responds that Next Caller waived or for-
 feited its arguments regarding Kealy by failing to request
 that the Board defer to the examiner’s findings. TRUSTID
 Resp. and Reply Br. 23–26. TRUSTID also argues that
 “there is no legal authority requiring the Board to defer to
 original prosecution in an IPR.” Id. at 26. Further,
 TRUSTID contends that the Board’s reasoning was suffi-
 ciently articulated and supported by substantial evidence.
 Id. at 29–33.
     During examination of the application that ultimately
 issued as the ’985 patent, the examiner issued an Office
 Action in which the application claims that correspond
 with issued claims 8–10, 19, and 20 were rejected as obvi-
 ous over a combination of references including Kealy. The
 Office Action stated:
     [U.S. Patent No. 5,963,625 to Kawecki et al.
     (“Kawecki”)] teaches all subject matters as claimed
     above, except for the features of adjusting the
     source origin confidence metric including one or
     more fraud score, risk score, etc.; storing and re-
     trieving them from an external database. However
     [Kealy] teaches trust ratings embedded in certifi-
     cates of calling device [sic], and a method of man-
     aging trust ratings based on fraud and risk factors
Case: 20-1950     Document: 62      Page: 16      Filed: 09/27/2021




 16                           TRUSTID, INC.   v. NEXT CALLER, INC.



      such as accumulated complaints, etc. When a
      quantity of accumulated complaints exceeded a
      given threshold or no complaints in a given time, a
      trust rate of a given calling device is adjusted such
      as reduced or increased (col. 14, line 24 through col.
      15, line 16).
          Therefore, it would have been obvious to one of
      ordinary skill in the art at the time the invention
      was made to incorporate the use of the features of
      adjusting the source origin confidence metric in-
      cluding one or more fraud score, risk score, etc.;
      storing and retrieving them from an external data-
      base, as taught by Kealy, into [sic] view of Kawecki
      in order to certify the calling device for calls from
      unwanted “junk” phone calls.
 J.A. 1120–21.
      Next Caller provided a copy of the office action with its
 petition. J.A. 174. Next Caller also quoted the examiner’s
 statement of what Kealy teaches, including the examiner’s
 citation to column 14, line 24, through column 15, line 16,
 of Kealy. Id. In its claim charts and its accompanying note,
 Next Caller pointed to Kealy’s teaching of “reducing a trust
 rating of a calling party based on the number of complaints
 received,” J.A. 210 n. 22, and cited Kealy itself and
 Mr. Geier’s explanation of Kealy. See J.A. 209–12 & n. 22
 (citing Kealy at Abstract, col. 3 ll. 28–36, col. 14 ll. 13–20,
 and col. 14 l. 58–col. 15 l. 6; Geier Decl. ¶¶ 147–51).
      In addition, in the petition, Next Caller asserted that
 Kealy’s teachings of trust ratings would have been benefi-
 cial “to further bolster Martin’s [and Abramson’s] incoming
 call processing system[s]” and “particularly beneficial to
 Martin’s assessment of VoIP calls,” and such a motivation
 would have had the benefit of “reduc[ing] costs associated”
 with such calls. Id. at 187, 188. The petition stated:
Case: 20-1950      Document: 62         Page: 17   Filed: 09/27/2021




 TRUSTID, INC.   v. NEXT CALLER, INC.                          17



     A [person of ordinary skill in the art] would have
     found it obvious and straightforward to use Kealy’s
     advantageous teachings of trust ratings to further
     assess the legitimacy of an alarm call in Martin’s
     system. A [person of ordinary skill in the art]
     would have understood how to make the modifica-
     tion to Martin’s program, and such a modification
     would have been routine and predictable. Indeed,
     Martin’s status information is readily adaptable
     and could maintain trust ratings as part of its “ad-
     ditional information.” [Martin ¶ 23], Fig. 2[,]
     [Geier Decl.] ¶ 67.
 J.A. 188; see also id. at 188–89 (citing Geier Decl. ¶ 69).
      As noted, in the Final Written Decision, the Board re-
 jected Next Caller’s argument that Kealy’s teaching of re-
 ducing the trust rating based on complaints rendered
 obvious the claim limitation of adjusting the source origin
 confidence metric based on personal risk factors, stating
 that Next Caller “[did] not explain how Kealy’s complaints
 are ‘personal risk factors’” and did “not show[ ] why or how
 a person having ordinary skill in the art would have modi-
 fied the Martin and Abramson combination with Kealy to
 perform the further step of ‘adjusting . . . the source origin
 confidence metric based on personal risk factors.’”
 J.A. 87–88. The Board made this statement after first re-
 citing certain of Next Caller’s arguments, and then block
 quoting column 14, line 58, through column 15, line 6 of
 Kealy.
      We agree with TRUSTID that there is no legal basis for
 the proposition the Board must defer to the examiner’s pre-
 vious findings in deciding the merits of an IPR. Indeed,
 “the Supreme Court has characterized the ‘congressional
 objective’ of the IPR process as ‘giving the Patent Office sig-
 nificant power to revisit and revise earlier patent grants.”
 Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1021
 (Fed. Cir. 2017) (quoting Cuozzo Speed Techs., LLC v. Lee,
Case: 20-1950    Document: 62      Page: 18      Filed: 09/27/2021




 18                          TRUSTID, INC.   v. NEXT CALLER, INC.



 136 S.Ct. 2131, 2139–40 (2016)). That said, we agree with
 Next Caller that the Board’s analysis with respect to
 Kealy’s teachings and motivation to combine were insuffi-
 cient. “[T]he Board is obligated to provide an administra-
 tive record showing the evidence on which the findings are
 based, accompanied by the agency’s reasoning in reaching
 its conclusions.” Alacritech, Inc. v. Intel Corp., 966 F.3d
 1367, 1370 (Fed. Cir. 2020) (quoting TQ Delta, LLC v. Cisco
 Sys., Inc., 942 F.3d 1352, 1358 (Fed. Cir. 2019)). “We do
 not require ‘perfect explanations,’ and ‘we will uphold a de-
 cision of less than ideal clarity if the agency’s path may rea-
 sonably be discerned.’” Id. at 1370–71 (quoting NuVasive,
 842 F.3d at 1382–83). “We do, however, require that the
 Board’s own explanation be sufficient ‘for us to see that the
 agency has done its job.’” Id. (quoting NuVasive, 842 F.3d
 at 1383). Here, the Board merely partially reiterated and
 summarily rejected Next Caller’s arguments without ex-
 planation. This is not sufficient under the APA and our
 precedent. NuVasive, 842 F.3d at 1383 (explaining that the
 Board cannot “summarize and reject arguments without
 explaining why [it] accepts the prevailing argument.”).
 Thus, while there is no legal basis to require that the Board
 have deferred to the examiner’s reasoning, the Board did
 need to have provided its own reasoning.
                         CONCLUSION
     For the reasons set forth above, we affirm the Board’s
 decision finding claims 1–7, 12–14, 16–18, 21, and 22 of the
 ’985 patent unpatentable. We vacate the Board’s non-obvi-
 ousness determination as to claims 8–11, 19, and 20 of the
 ’985 patent and remand for further proceedings consistent
 with this opinion.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                             COSTS
 No costs.